DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment 8, figures 11A-11B, claims 1-5 and 9 in the reply filed on 7/14/2020 is acknowledged [note, applicant presented no argument.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purdy [US 1,748,993] in view of Lin et al. [US 2014/0085030 A1.]
Regarding claims 1 and 3, Purdy discloses a magnetic device [figures 1 and 3] comprising:
- a first magnetic core [10];
- a second magnetic core [11] being spaced apart from the first magnetic core; and
- a first gap control structure [18] disposed between the first magnetic core and the second magnetic core at positions where the first magnetic core and the second magnetic core are closest to each other.

Purdy discloses the instant claimed invention except for the specific of the first gap control structure.
Lin discloses magnetic core component [figure 1] comprising: 
a first magnetic component [120]; 
a second magnetic component [121]; and 
a first gap control structure [17] disposed between the first magnetic component and the second magnetic component and comprising thixotropic material, wherein the first gap control structure is applied and cured on the first magnetic component, and the second magnetic component is disposed on a cured first gap control structure, so that a gap distance between the first magnetic component and the second magnetic component is controlled by disposing the cured first gap control structure to have an effectively controlled height with an expected value, and wherein the first gap control structure comprises an end part and an intermediate part [figure 2B], at least a portion of the intermediate part of the first gap control structure serves as the effective height of the first gap control structure.
It would have been obvious at the time the invention was made to use the first gap control structure of Lin in Purdy for the purpose of improving magnetic gap(s) and/or magnetic flux/field characteristics.
Regarding claim 2, both Purdy and Lin et al. inherently discloses the first magnetic component is fixed with the second magnetic component by means of compression joint or bonding manner.
Regarding claim 4, Lin et al. discloses the intermediate part is higher than the end part [figure 2B.]

Regarding claim 9, Lin discloses the first gap control structure is applied on the first magnetic component by using an adhesive dispensing process.  Purdy also inherently discloses the first gap control structure applied on the first magnetic core by using an adhesive dispensing process.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837